Citation Nr: 0518068	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The appellant served in the United States Army Reserve from 
February 1966 to January 1970.  He served an initial period 
of active duty for training from October 1966 to March 1967, 
and had additional periods of active duty for training, 
including a period from July 27 to August 10, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

The term "active military service" means active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 
38 U.S.C.A. § 3.6(a) (2004); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  Active duty for training is 
defined, in part, as "full-time duty in the Armed Forces 
performed by Reserves for training purposes."  38 U.S.C.A. 
§ 101(22) (West 2002).

Service connection is not warranted for diseases unless the 
individual was on active duty for training at the time of the 
disablement or death due to the injury or disease.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90.  "Injury" is defined as harm resulting from some type of 
external trauma and "disease" is defined as harm resulting 
from some type of internal infection or degenerative process.

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of records shows that the appellant enlisted in the 
United States Army Reserve for six years in February 1966.  
Additional evidence of record shows that the appellant was 
discharged in January 1970 by reason of physical 
disqualification, as opposed to being discharged for a 
physical disability.

The appellant submitted a statement in June 2003.  He said 
that he injured his back in 1968 during summer camp.  He said 
that a 21/2-ton truck backed into him and struck him in the 
lower back.  He said he consulted with his commanding 
officer.  Despite having back pain, it was decided that he 
would wait to be seen at Irwin Army Hospital upon his return 
to his home base in a few days.  He said that shortly after 
his return home he was examined at the Army hospital.  He was 
told he was physically disqualified from active duty and, 
more than likely, would be given a medical discharge.  He 
said that his lower back had bothered him continually since 
that time.  The appellant said that he used over-the-counter 
medications for treatment.

The appellant's DA Form 20 is associated with the claims 
file.  A review of the form shows that the appellant had a 
period of active duty for training of 15 days beginning on 
July 27, 1968.  The only other previous period of such 
training was in August 1967.

The appellant's service medical records (SMRs) show that he 
had an enlistment physical examination in December 1965.  He 
did not report any problems with his back on his medical 
history form.  The physical examination did not find any 
obvious defects or abnormalities.  

The appellant served an initial period of active duty for 
training from October 1966 to March 1967.  The appellant was 
afforded a release from active duty physical examination in 
February 1967.  Again, he did not report any problems with 
his back and the physical examination did not disclose any 
defects or abnormalities.  The appellant signed a statement 
in March 1967 and reported that there had been no change in 
his medical condition since his February 1967 physical 
examination.

Associated with the SMRs is a report from J. F. Lance, M.D., 
dated in June 1968.  It is not certain when this report was 
placed in the SMRs, as there is a December 1969 statement 
from J. O. Gilliland, M.D., who said he was forwarding the 
report from Dr. Lance at that time.  In any event, the June 
1968 report noted that the appellant was complaining of 
distress in the lower back.  Dr. Lance said that the 
appellant's history and examination were consistent with the 
pathology demonstrated on x-ray.  Finally, Dr. Lance said 
that the appellant had a spondylolisthesis at the lumbosacral 
level.  

The SMRs further reflect that the appellant was evaluated, by 
way of an orthopedic consultation, in September 1968.  The 
examiner stated that the appellant definitely had 
spondylolisthesis.  The examiner further recommended that the 
appellant should be discharged.  There was no mention of any 
injury during any period of military service at any time.

A December 1968 orthopedic consultation noted that the 
appellant reported a six-year history of back problems.  The 
appellant also reported that he had had two hospitalizations 
for his back pain.  The examiner concurred with the diagnosis 
of spondylolisthesis and recommended the appellant's 
separation from the reserves.

In his December 1968 statement, Dr. Gilliland reported he had 
treated the appellant for the past three years.  He said that 
he first treated the appellant for back pain in 1968.  He 
said the appellant gave a history of back trouble, beginning 
in January 1962, and the attacks of pain had gradually become 
more severe and more frequent.  He reported that he had 
referred the appellant to Dr. Lance for evaluation.  
Dr. Gilliland made no reference to a history of a back injury 
to the appellant during any period of military service.  

(The appellant has reported that the records from Dr. Lance 
and Dr. Gilliland are not available.)

The appellant's claim was denied in July 2003.  He submitted 
his notice of disagreement in December 2003.  At the time, he 
maintained his contention that he was injured on "active 
duty."  He also added that if his back disorder did preexist 
service, then it was aggravated by his training.  He repeated 
his assertions in a statement dated in November 2004.

The evidence of record is incomplete in determining the basis 
for the appellant's discharge from service.  It appears that 
he was discharged because of his failure to meet qualifying 
physical standards, based on the diagnosis of 
spondylolisthesis, and not due to any physical disability, or 
worsening of his back disorder during service.  However, the 
appellant's personnel records are required to assist in 
making any relevant determination.

Finally, the appellant has not provided any objective medical 
evidence of a current disability.  He has give written 
statements and testimony about his symptomatology.  He noted 
that the records for Dr. Lance and Dr. Gilliland were 
unavailable but he has not identified any other healthcare 
provider as a source of evidence to support his claim.  The 
appellant should be requested to identify any source of 
objective medical evidence that would be supportive of his 
claim.

In addition, a VA medical examination is required to assess 
the medical evidence of record and to make a determination as 
to whether the appellant's spondylolisthesis preexisted 
service and whether it was permanently aggravated during 
service.

Accordingly, the appellant's claim is REMANDED for the 
following action.  

1.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers who have treated 
him for his claimed back disorder since 
his reserve service.  After securing the 
necessary release, the RO should obtain 
those records that have not been 
previously secured.  

2.  The RO must take steps to obtain the 
appellant's entire official military 
personnel file (OMPF) from whatever 
source, i.e. the service department, Army 
Personnel Records Center, or the National 
Personnel Records Center.  (The DA Form 
20 is of record but does not contain the 
information needed in to resolve the 
claim.)  

3.  Upon completion of the action above, 
the appellant should be scheduled for a 
VA orthopedic examination by a qualified 
physician.  The examiner must review the 
claims file.  All necessary tests should 
be conducted which the examiner deems 
necessary.  The examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
is requested to identify any and all 
disorders that may be present in the 
thoracolumbar area of the back.  

The examiner is requested to provide an 
opinion as to whether the appellant's 
spondylolisthesis preexisted his 
period(s) of reserve service.  If so, the 
examiner should indicate the medical 
probabilities that the appellant's 
spondylolisthesis underwent any worsening 
during a period of reserve duty, such as 
during his training in July and August 
1968.  If a worsening was as likely as 
not, the examiner should indicate the 
medical probabilities that it was due to 
the natural progression of the condition.

4.  After the development requested has 
been completed, the RO should review the 
medical opinion evidence to ensure that 
it is in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures in 
accordance with Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to this Board for 
appellate review, if in order.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

